UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-51589 NEW ENGLAND BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) Maryland 04-3693643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 855 Enfield Street, Enfield, Connecticut (Address of principal executive offices) (Zip Code) (860) 253-5200 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting CompanyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo T The Issuer had 6,171,889 shares of common stock, par value $0.01 per share, outstanding as of August 6, 2010. NEW ENGLAND BANCSHARES, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2010 (Unaudited) and March 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months Ended June 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures. 20 PART II: OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 23 Index Part I. FINANCIAL INFORMATION Item 1.Financial Statements. NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (Dollars in thousands) June 30, March 31, ASSETS (Unaudited) Cash and due from banks $ $ Interest-bearing demand deposits with other banks Money market mutual funds Total cash and cash equivalents Interest-bearing time deposits with other banks 99 99 Investments in available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $4,838 as of June 30, 2010 and $4,625 as of March 31, 2010 Premises and equipment, net Other real estate owned Accrued interest receivable Deferred income taxes, net Cash surrender value of life insurance Identifiable intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advanced payments by borrowers for taxes and insurance Federal Home Loan Bank advances Subordinated debentures Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, par value $.01 per share: 1,000,000 shares authorized; none issued Common stock, par value $.01 per share: 19,000,000 shares authorized; 6,938,087 shares issued at June 30, 2010 and March 31, 2010 69 69 Paid-in capital Retained earnings Unearned ESOP shares, 215,399 shares at June 30, 2010 and March 31, 2010 ) ) Treasury stock, 765,098 shares at June 30, 2010 and 763,798 shares at March 31, 2010 ) ) Unearned shares, stock-based plans, 46,621 shares at June 30, 2010 and March 31, 2010 ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Interest and dividend income: Interest on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Interest on federal funds sold, interest-bearing deposits and dividends on money market mutual funds 22 46 Total interest and dividend income Interest expense: Interest on deposits Interest on advanced payments by borrowers for taxes and insurance 5 4 Interest on Federal Home Loan Bank advances Interest on subordinated debentures 68 68 Interest on securities sold under agreements to repurchase 69 44 Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities, net 48 59 Gain on sale of loans 5 Increase in cash surrender value of life insurance policies 89 84 Impairment loss on securities (2009 includes total losses of $251, net of $234 recognized in other comprehensive loss, pretax) ) Other income 78 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Advertising and promotion 99 38 Professional fees Data processing expense FDIC insurance assessment Stationery and supplies 74 35 Amortization of identifiable intangible assets Other expense Total noninterest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted $ $ ) Dividends per share $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Net amortization of fair value adjustments ) 2 Accretion of securities, net ) ) Gain on sales and calls of investments, net ) ) Writedown of available-for-sale securities 17 Writedown of other real estate owned 48 Provision for loan losses Gain on sale of loans, net (5 ) Change in deferred loan origination costs, net ) ) Depreciation and amortization Decrease in accrued interest receivable 53 40 Deferred income tax (benefit) expense ) Increase in cash surrender value of life insurance policies ) ) Decrease (increase) in prepaid expenses and other assets ) Amortization of identifiable intangible assets (Decrease) increase in accrued expenses and other liabilities ) Compensation cost for stock option plan 29 31 Compensation cost for stock-based incentive plan 34 34 Net cash provided by operating activities 61 Cash flows from investing activities: Purchases of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of Federal Home Loan Bank stock ) Purchases of interest-bearing time deposits with other banks ) Cash and cash equivalents acquired from Apple Valley Bank & Trust, net of cash paid to shareholders Loan originations and principal collections, net ) Purchases of loans ) ) Capital expenditures - premises and equipment ) ) Net cash (used in) provided by investing activities ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) (continued) Three Months Ended June 30, Cash flows from financing activities: Net increase in demand, NOW, MMDA and savings accounts Net (decrease) increase in time deposits ) Net increase in advanced payments by borrowers for taxes and insurance Principal payments on Federal Home Loan Bank long-term advances ) ) Net increase in securities sold under agreement to repurchase Purchase of treasury stock ) ) Payments of cash dividends on common stock ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes (received) paid ) Decrease in due to broker Loan transferred to other real estate owned Acquisition of Apple Valley Bank & Trust: Assets acquired Cash and cash equivalents $ $ Investments in available-for-sale securities Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses Premises and equipment, net Other real estate owned Accrued interest receivable Deferred income taxes, net Other assets 77 Total assets acquired Liabilities assumed Deposits Advanced payments by borrowers for taxes and insurance Other liabilities Total liabilities assumed Net assets acquired Acquisition costs Goodwill $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NEW ENGLAND BANCSHARES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – Nature of Operations On September 7, 2005, NEBS Bancshares, Inc. (the “Company”) was incorporated under Maryland law to facilitate the conversion of Enfield Federal Savings and Loan Association (the “Association”) from the mutual holding company form of organization to the stock form of organization (the “second-step conversion”).As a result of the second-step conversion, NEBS Bancshares, Inc. became the holding company for the Association and was immediately renamed New England Bancshares, Inc.A total of 3,075,855 shares of common stock were sold in the stock offering at the price of $10.00 per share. In addition, a total of 2,270,728 shares were issued to the minority shareholders of the former New England Bancshares at an exchange ratio of 2.3683. Total shares outstanding after the stock offering and the exchange totaled 5,346,583 shares.The second-step conversion was accounted for as a change in corporate form with no resulting change in the historical basis of the former New England Bancshares' assets, liabilities and equity. Direct offering costs totaling $1.1 million were deducted from the proceeds of the shares sold in the offering.Net proceeds of $27.2 million were raised in the stock offering, excluding $2.5 million which was loaned by the Company to a trust for the Employee Stock Ownership Plan (ESOP) enabling it to purchase 246,068 shares of common stock in the stock offering. In addition, as part of the second-step conversion and dissolution of Enfield Federal Mutual Holding Company, the former mutual holding company parent of the Company, and the former New England Bancshares, the Association received $901,000 of cash previously held by these entities. As a result of the second-step conversion, all share and per share amounts have been restated giving retroactive recognition to the second-step exchange ratio of 2.3683. Options granted under the Company's 2003 Stock-Based Incentive Plan and common shares held by the Association's ESOP and shares of restricted stock before the second-step conversion were also exchanged using the conversion ratio of 2.3683. On July 12, 2007, the Company acquired First Valley Bancorp, Inc., Bristol, Connecticut.First Valley Bancorp was the holding company for Valley Bank, Bristol, Connecticut, a Connecticut commercial bank.Under the terms of the transaction, shareholders of First Valley Bancorp received 0.8907 shares of Company common stock and $9.00 in cash for each share of First Valley Bancorp common stock for a total of 1,068,625 shares and $10.8 million.In addition, the Company incurred cash payments for transaction expenses, payout of stock options and employee expenses totaling $2.4 million, creating $13.6 million of goodwill. On May 1, 2009, the Company merged the Association with and into Valley Bank, and renamed the surviving Connecticut commercial bank “New England Bank.” The Company retained the name of each bank at their respective branches and operates the branches as divisions of New England Bank (the “Bank”).The subsidiary merger was designed to improve the efficiencies of the Company by eliminating the additional regulatory and administrative costs of maintaining two separately chartered banking subsidiaries with similar products, services and operations. The consolidation allows the Company to reduce its operating expenses while maintaining the financial products and services offered by both banks. The combined structure also assists the combined bank in offering a higher level of customer service. 5 Index On June 8, 2009 the Company acquired Apple Valley Bank & Trust Company (“Apple Valley Bank”) Cheshire, Connecticut, a Connecticut commercial bank.As part of the acquisition, Apple Valley Bank was merged with and into New England Bank.Under the terms of the transaction, shareholders of Apple Valley Bank were entitled to elect to receive either one share of New England Bancshares common stock or $8.50 in cash for each share of Apple Valley Bank common stock, subject to an aggregate allocation of 60% stock and 40% cash.Based upon the $8.50 per share price at January 14, 2009, the consideration was approximately 119% of Apple Valley Bank’s tangible book value and represented a 2% franchise premium to core deposits. New England Bank is a state chartered commercial bank that commenced operations on November 15, 1999.The Bank is engaged principally in the business of attracting deposits from the general public and investing those deposits in small business, commercial real estate, residential real estate and consumer loans.The Bank operates from fifteen locations in Connecticut. NOTE 2 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and the instructions to Form 10-Q, and accordingly do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments necessary, consisting of only normal recurring accruals, to present fairly the financial position, results of operations and cash flows of the Company for the periods presented.In preparing the interim financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ significantly from those estimates.The interim results of operations presented are not necessarily indicative of the operating results to be expected for the year ending March 31, 2011 or any interim period. While management believes that the disclosures presented are adequate so as not to make the information misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes included in the Company’s Form 10-K for the year ended March 31, 2010. The condensed consolidated balance sheet as of March 31, 2010 was derived from the Company’s audited financial statements, but does not include all the disclosures required by accounting principles generally accepted in the United States of America. NOTE 3 – Earnings per Share (EPS) Basic EPS is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.The Company had no anti-dilutive shares for the three months ended June 30, 2009.Anti-dilutive shares are stock options with weighted-average exercise prices in excess of the weighted-average market value for the same period.Unallocated common shares 6 Index held by the Bank’s employee stock ownership plan are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted EPS. Income Shares Per-Share (Numerator) (Denominator) Amount (In Thousands) Three Months ended June 30, 2010 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (2 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ Three Months ended June 30, 2009 Basic EPS Net loss $ ) Dividends and undistributed loss allocated to unvested shares 1 Net loss and loss available to common stockholders ) $ ) Effect of dilutive securities options Diluted EPS Loss available to common stockholders and assumed conversions $ ) $ ) NOTE 4 – Recent Accounting Pronouncements In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets,” and SFAS No. 167, “Amendments to FASB Interpretation No. 46(R).”These standards are effective for the first interim reporting period of fiscal year 2011.SFAS No. 166 amends the guidance in ASC 860 to eliminate the concept of a qualifying special-purpose entity (“QSPE”) and changes some of the requirements for derecognizing financial assets. SFAS No. 167 amends the consolidation guidance in ASC 810-10.Specifically, the amendments will (a) eliminate the exemption for QSPEs from the new guidance, (b) shift the determination of which enterprise should consolidate a variable interest entity (“VIE”) to a current control approach, such that an entity that has both the power to make decisions and right to receive benefits or absorb losses that could potentially be significant, will consolidate a VIE, and (c) change when it is necessary to reassess who should consolidate a VIE.The adoption had no impact on the Company’s financial statements. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.”The ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers.The disclosures are effective for reporting periods beginning after December 15, 2009.The Company adopted ASU 2010-06 as of April 1, 2010.Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in the Level 3 of the fair value measurement hierarchy will be required for fiscal years beginning after December 15, 2010. In March 2010, the FASB issued ASU 2010-11, “Scope Exception Related to Embedded Credit Derivatives.”The ASU clarifies that certain embedded derivatives, such as those contained in certain securitizations, CDOs and structured notes, should be considered embedded credit 7 Index derivatives subject to potential bifurcation and separate fair value accounting.The ASU allows any beneficial interest issued by a securitization vehicle to be accounted for under the fair value option at transition.At transition, the Company may elect to reclassify various debt securities (on an instrument-by-instrument basis) from held-to-maturity (HTM) or available-for-sale (AFS) to trading.The new rules are effective July 1, 2010.The Company is currently analyzing the impact of the changes to determine the population of instruments that may be reclassified to trading upon adoption. In April 2010, the FASB issued ASU 2010-18, “Effect of a Loan Modification When the Loan is Part of a Pool That is Accounted for as a Single Asset.” As a result of this ASU, modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The amendments in this ASU are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. Early application is permitted. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” This ASU is created to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. This ASU is intended to provide additional information to assist financial statement users in assessing the entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The amendments in this ASU are effective as of the end of a reporting period for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. NOTE 5 – Stock-Based Incentive Plan At June 30, 2010, the Company maintained a stock-based incentive plan and an equity incentive plan.For the three months ended June 30, 2010 and 2009, compensation cost for the Company’s stock plans was measured at the grant date based on the value of the award and was recognized over the service period, which was the vesting period.The compensation cost that has been charged against income in the three months ended June 30, 2010 and 2009 for the granting of stock options under the plans was $29,000 and $31,000, respectively.During the three months ended June 30, 2010, the Company granted 6,000 stock options. The compensation cost that has been charged against income for the granting of restricted stock awards under the plan for the three months ended June 30, 2010 and 2009 was $34,000 and $34,000. NOTE 6 – Allowance for Loan Losses and Impaired Assets Management determines the adequacy of the allowance for loan losses on a regular basis.The determination is based upon management’s assessment of the credit quality and composition of the loan portfolio, previous loss experience, current economic conditions and their effect on borrowers and the market area in general, and the performance of individual credits in relation to the contract terms. 8 Index The Company’s methodology for assessing the appropriateness of the allowance for loan losses consists of specific allowances for identified problem loans and a general valuation allowance on the remainder of the loan portfolio.Although we determine the amount of each element of the allowance separately, the entire allowance for loan losses is available for the entire portfolio. There have been no significant changes in the Company’s methodology for evaluating the allowance for loan losses from that discussed in the section captioned “Critical Accounting Policies Loan Loss Allowance” in Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010. Provisions for loan losses are charges to earnings to bring the total allowance for loan losses to a level considered by management as adequate to provide for estimated loan losses based on management’s evaluation of the collectibility of the loan portfolio.While management believes that, based on information currently available, the Company’s allowance for loan losses is sufficient to cover losses inherent in its loan portfolio at this time, no assurances can be given that the Company’s level of allowance for loan losses will be sufficient to cover actual loan losses incurred by the Company or that future adjustments to the allowance for loan losses will not be necessary if economic and other conditions differ substantially from the economic and other conditions used by management to determine the current level of the allowance for loan losses.In addition, regulators as an integral part of its examination process, periodically review the Company’s allowance for loan losses and may require the Company to provide additions to the allowance based upon judgments different from management. Activity in the allowance for loan losses for the three months ended June 30, 2010 is summarized below: Total (In thousands) Balance at March 31, 2010 $ Provision for loan losses Charge-offs ) Recoveries 16 Balance at June 30, 2010 $ 9 Index The following table indicates our nonperforming assets and the relationship between the allowance for loan losses, total loans outstanding and nonperforming loans at the dates indicated. June 30, 2010 March 31, 2010 (Dollars in thousands) Allowance for loan losses $ $ Gross loans outstanding Nonaccrual loans: Residential mortgage loans $ $ Commercial mortgage loans Construction mortgage loans Commercial business loans Consumer loans 55 46 Total nonaccrual loans Other real estate owned Other repossessed assets Total nonperforming assets $ $ Allowance/Loans outstanding % % Allowance/Nonperforming loans % % Allowance/Nonperforming assets % % The $10.0 million balance of nonaccrual loans at June 30, 2010 was comprised of sixty seven loans – twenty eight residential real estate loans, eighteen commercial loans, fourteen commercial real estate loans, five consumer loans and two construction loans.The sixty one nonaccrual loans at March 31, 2010 were comprised of twenty two residential real estate loans, twenty one commercial loans, ten commercial real estate loans, seven consumer loans and one construction loans.Other real estate owned at June 30, 2010 consisted of three commercial real estate properties and five residential properties compared to four commercial real estate properties and two residential properties March 31, 2010. The allowance for loan losses as a percentage of gross loans outstanding increased from 0.89% at March 31, 2010 to 0.92% at June 30, 2010.The increase was caused primarily by the $213,000 increase in the allowance for loan losses, partially offset by the $1.0 million increase in nonaccrual loans.For the three months ended June 30, 2010 the Company recorded $446,000 in net charge-offs. 10 Index NOTE 7 – Other-Than-Temporary Impairment Losses The following table summarizes gross unrealized losses and fair value, aggregated by investment category and length of time the investments have been in a continuous unrealized loss position, at June 30, 2010: Less than 12 Months 12 Months or Longer Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses (In Thousands) Debt securities issued by states of the United States and political subdivisions of the states $ Debt securities issued by the U.S. Treasury and other U.S. government corporations and agencies Mortgage-backed securities 39 Total temporarily impaired securities $ Management has assessed the securities which are classified as available-for-sale and in an unrealized loss position at June 30, 2010 and determined the decline in fair value below amortized cost to be temporary, except for those securities described below.In making this determination management considered the period of time the securities were in a loss position, the percentage decline in comparison to the securities’ amortized cost, the financial condition of the issuer and the Company’s ability and intent to hold these securities until their fair value recovers to their amortized cost.Management believes the decline in fair value is primarily related to the current interest rate environment and not to the credit deterioration of the individual issuer, except for those securities described below. Management evaluates securities for other-than-temporary impairment at least on a quarterly basis and more frequently when economic or market conditions warrant such evaluation. The investment securities portfolio is generally evaluated for other-than-temporary impairment under ASC 320-10, “Investments – Debt and Equity Securities.”However, certain purchased beneficial interests, including non-agency mortgage-backed securities and pooled trust preferred securities are evaluated using ASC 325-40, “Beneficial Interests in Securitized Financial Assets.” For those debt securities for which the fair value of the security is less than its amortized cost and the Company does not intend to sell such security and it is more likely than not that it will not be required to sell such security prior to the recovery of its amortized cost basis less any credit losses, ASC 320-10 requires that the credit component of the other-than-temporary impairment losses be recognized in earnings while the noncredit component is recognized in other comprehensive loss, net of related taxes. 11 Index Activity related to the credit component recognized in earnings on debt securities held by the Company for which a portion of other-than-temporary impairment was recognized in other comprehensive loss for the three months ended June 30, 2010 is as follows: Total (In Thousands) Balance, April 1, 2010 $
